DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the amendment filed on 01/24/2022.  
Claims 1-20 are presented for further examination. 
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benhase et al. (US 2013/0024628; hereinafter Benhase), in view of Roberts et al. (US 2011/0093654; hereinafter Roberts), further in view of Reddy et al. (US 2011/0055489; hereinafter Reddy).
Regarding independent claim 1, Benhase teaches A method comprising: tracking write request counts mapped to write-traced memory addresses of a cache memory ([0038], method for writing data to a plurality of storage tracks and incrementing a multi-bit counter of (e.g., storage tracks 1110) and incrementing each counter (e.g., counters 1120) in a cache (e.g., cache 120). At least in the illustrated embodiment, method 200 begins by a processor (e.g., processor 130) writing data to one or more storage tracks (block 205) and incrementing the counter associated each storage track that was written to by a predetermined amount (block 210); [0061], cache 2450 is implemented with a volatile memory and non-volatile memory and coupled to microprocessor 2420 via a local bus (not shown in FIG. 4B) for enhanced performance of data storage system 2000); 
Although Benhase teaches flushing, by the cache line flusher from the cache memory, cache lines ([0027], a destage management module 1310 … destaging storage tracks from cache utilizing the counter 1120 associated with each storage track 1110 in cache 120…utilize a first thread to write data to storage tracks 1110 and increment the counter 1120 on each respective storage track 1110 a predetermined amount each time processor 130 writes to a respective storage track; [0034], utilize a second thread to perform the destage scan, which decrements counters 1120 and destages storage tracks 1110 including a counter 1120 with a zero count), Benhase does not explicitly teach filtering. 
In an analogous art of cache management, Roberts teaches filtering, by a cache line flusher, traced memory addresses based at least in part on request counts mapped thereto ([0026], the eviction selection mechanism {filter} is configured to select the accessed cached data as evictable cached data in dependence upon whether the cache access interval monitored by the access monitoring mechanism is greater than a cache access interval threshold. In this way, infrequently used data can be identified and selected for eviction; [0096], The confidence counter indicates the number of times that the accessed data has been accessed at an interval greater than the cache access interval threshold, and so is a measure of how confident the eviction selection mechanism 35 is that the accessed data can be evicted from the cache …  if at step 165 the confidence counter is greater than the confidence threshold, then at step 170 the access data is selected as evictable).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Benhase and Roberts before them, to improve Benhase’s destage management module utilizing first thread to write data/increment counter and utilizing second thread to perform destage scan (decrements counters and destages storage tracks) with Roberts’s filter to select evictable and non-evictable cached data. The motivation of doing so would be for the benefits of selecting non-evictable cached data to be further processed and stored in fewer cache space (Roberts, [0015], storing non-evictable cached data in fewer cache segments; [0022], when data is evicted from a cache segment some non-evictable cached data will remain in that cache segment).
The combination of Benhase and Roberts further teaches and flushing, by the cache line flusher from the cache memory, cache lines corresponding to memory addresses not excluded by filtering (Benhase, [0030], utilizing the first thread, is further configured to destage storage tracks; Roberts, [0022], when data is evicted from a cache segment some non-evictable cached data will remain in that cache segment.
Benhase and Roberts do not explicitly teach, in an analogous art of cache management, Reddy teaches by replacing an existing mapping correspondence between memory addresses and request counts with a new mapping correspondence between memory addresses and incremented request counts ([0021], The filter includes a filter controller and one or more mapping functions. Each mapping function has a plurality of counters associated with the respective mapping function. When a membership status of an item in the collection of items changes, the filter receives a membership change notification including an identifier identifying the item. Each mapping function processes the identifier to identify a particular counter associated with the respective mapping function; Fig. 2 & [0031], the mapping function 48A may hash a particular input 40 to an index value of [2], thereby mapping the input 40 to the counter 52A. The mapping function 48B may hash the same input 40 to a different index value that maps the input 40 to the counter 52B. The mapping function 48M may hash the same input 40 to an index value of [0], thereby mapping the input 40 to the counter 52M. Once each mapping function 48 maps the input 40 to a particular counter 52, the respective counter 52 associated with each of the mapping functions 48 is incremented).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Benhase, Roberts and Reddy before them, to improve Benhase and Roberts’s cache filter with Reddy’s multiple mapping functions that map to a plurality of counters. The motivation of doing so would be for the benefits of using small amount of counters to track relatively large value of items (Reddy, [0031], because the mapping functions 48 map a relatively large value in the input 40 to a relatively small number of counters 52, the mapping functions 48 may map more than one input 40 to the same counter 52 in the respective counter array 50 associated with each mapping function 48).
Regarding independent claim 8, Benhase teaches A system comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors (Fig. 4A) that, when executed by the one or more processors, perform associated operations ([0027]), the computer-executable modules comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Benhase teaches A computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations ([0027]) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2 and 9, Benhase further teaches wherein tracking write request counts comprises incrementing a request count upon a write trace of the traced memory address being performed (Benhase, [0027], utilize a first thread to write data to storage tracks 1110 and increment the counter 1120 on each respective storage track 1110).  
Regarding claim(s) 3, 10 and 16, Benhase further teaches wherein tracking write request counts comprises batch incrementing a plurality of request counts mapped to a plurality of collected traced memory addresses ([0027], processor 130 may be configured to increment each counter 1120 on each respective storage track 1110 three (3) counts each time processor 130 writes to a respective storage track 1110. In another embodiment, processor 130 is configured to increment each counter 1120 on each respective storage track 1110 one (1) count or two (2) counts each time processor 130 writes to a respective storage track 1110).  
Regarding claim(s) 6, 13 and 19, Roberts further teaches wherein filtering traced memory addresses comprises excluding memory addresses corresponding to request counts over a predetermined threshold (Roberts, [0026], the eviction selection mechanism {filter} is configured to select the accessed cached data as evictable cached data in dependence upon whether the cache access interval monitored by the access monitoring mechanism is greater than a cache access interval threshold. In this way, infrequently used data can be identified and selected for eviction; [0096], The confidence counter indicates the number of times that the accessed data has been accessed at an interval greater than the cache access interval threshold, and so is a measure of how confident the eviction selection mechanism 35 is that the accessed data can be evicted from the cache …  if at step 165 the confidence counter is greater than the confidence threshold, then at step 170 the access data is selected as evictable).  
Regarding claim(s) 7, 14 and 20, in view of Roberts, Benhase further teaches wherein filtering traced memory addresses comprises ordering memory addresses, identifying one or more substantially contiguous ranges of memory addresses among the ordered memory addresses, and excluding memory addresses falling outside of the one or more contiguous ranges (Benhase, [0031], destage sequential storage tracks 1110 when the destages can comes across such sequential storage tracks1110. This is designed to improve throughput since, for sequential storage tracks 1110, generally the entire stride is in cache 120. As a result, full stride destages may be accomplished, which are generally faster than partial stride destages. This scenario leads to freeing write space in cache 120 more quickly).
Claims 4-5, 11-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benhase et al. (US 2013/0024628; hereinafter Benhase), in view of Boberts et al. (US 2011/0093654; hereinafter Roberts) and Reddy et al. (US 2011/0055489; hereinafter Reddy), further in view of Shu et al. (US 2017/0147208; hereinafter Shu).
Roberts teaches filtering traced memory addresses and flushing cache lines ([0018], an eviction selection mechanism for selecting evictable cached data for eviction from the cache memory to the main memory, and a cache compacting mechanism configured to perform cache compaction by evicting the evictable cached data from the cache memory and storing non-evictable cached data in fewer cache segments; [0038], cache compacting mechanism to be independent from the selection of evictable cache data by the eviction selection mechanism), and Benhase teaches utilizing first thread to write data/increment counter and utilizing second thread to perform destage scan (decrements counters and destages storage tracks) as shown in [0027].
However, Benhase, Roberts and Reddy do not explicitly teach at least filtering traced memory addresses and flushing cache lines are performed after a thread running the cache line flusher wakes upon a wakeup time occurring.
In an analogous art of cache management, Shu teaches at least filtering traced memory addresses and flushing cache lines are performed after a thread running the cache line flusher wakes upon a wakeup time occurring ([0055], After a background write-back thread is waked up, the background write-back thread first selects some victim blocks at the LRW location of the cached LRW List, and then flushes these victim blocks to a corresponding NVRAM block address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Shu, Benhase, Roberts and Reddy before them, to improve Benhase’s utilizing a separate thread to perform destage scan and Roberts’ independent eviction selection mechanism for selecting evictable cached data that is independent from a compacting mechanism that evicts the evictable cache data with Shu’s background write-back thread. The motivation of doing so would be for the benefits of reducing the performance impact when the write-back operations may block a front-end user thread and reduce the system performance.
Regarding claim(s) 5, 12 and 18, the combination of Benhase, Roberts, Reddy and Shu further teaches setting a wakeup time based on a proportion of excluded memory addresses compared to a total number of memory addresses and/or a proportion of non-excluded memory addresses compared to a total number of memory addresses (Shu, [0052], these kernel threads maintain a hibernation state, but these kernel write-back threads will be waked up in the following two cases: (1) The first case occurs when only Lowf free blocks are left in the DRAM cache space, where Lowf is a predefined value. In the embodiment of the present invention, the value is set to 5% of the total number of DRAM cache blocks, but Low may also be set to another more effective value. (2) The second case is that these background threads wake up automatically every 5 seconds, and then flush updated data in the cache back to the NVRAM periodically).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138